Case: 3:15-cv-00324-jdp Document #: 401-13 Filed: 09/18/20 Page 1 of 2




                  EXHIBIT 13
                                   Case: 3:15-cv-00324-jdp Document #: 401-13 Filed: 09/18/20 Page 2 of 2

                       WISCONSIN ELECTIONS COMMISSION
                       Administering Wisconsin's Election Laws




Home »Publications »Brochures




                                                   Voter Information Guides

                                                    Title                                                                                                                       Date

                                                    Voter Registration Guide                                                                                              07/30/2020

                                                    Voter Eligibility Guide                                                                                               07/30/2020

                                                    Acceptable Photo IDs for Voting in Wisconsin                                                                          07/30/2020

                                                    Complete Guide to Voting in Wisconsin and the Photo ID Law - Presentation Materials- PowerPoint, script, and packet   07/30/2020

                                                    Absentee Voter Guide                                                                                                  07/30/2020

                                                    Wisconsin Driver License as Photo ID for Voting in WI                                                                 10/15/2019

                                                    Wisconsin State ID Card as Photo ID for Voting in Wisconsin                                                           10/15/2019

                                                    Proof of Residence: Pictures of Possible Documents                                                                    02/28/2019

                                                    Proof of Residence for Voter Registration                                                                             02/19/2019

                                                    Elderly Voters and Voters with Disabilities - Guide to Voting in Wisconsin                                            02/19/2019

                                                    Wisconsin Election Observer Rules-at-a-Glance Brochure                                                                02/18/2019

                                                    Ex-Felons and Incarcerated Voters and the Photo ID Law                                                                02/18/2019

                                                    Certificate of Naturalization as Photo ID for Voting in WI                                                            02/18/2019

                                                    Name Changes and Voting in Wisconsin                                                                                  02/18/2019

                                                    Homeless Voters and the Photo ID Law                                                                                  02/18/2019

                                                    Hospitalized Electors                                                                                                 02/18/2019

                                                    State ID Card without a Photo- as Photo ID for Voting                                                                 02/18/2019

                                                    Election Day Voting Guide                                                                                             12/18/2018

                                                    Tribal ID Card as Photo ID for Voting in WI                                                                           12/18/2018

                                                    Proof of Residence (POR) vs. Proof of Identification (POI)                                                            12/18/2018

                                                    University, College, or Technical College IDs as Photo ID for Voting in WI                                            12/18/2018

                                                    Wisconsin Driver License or State ID Card Receipt as Photo ID for Voting                                              12/18/2018

                                                    Veteran's Affairs ID as Photo ID for Voting in Wisconsin                                                              12/18/2018

                                                    WI DMV ID Petition Process Photo Receipt as ID for Voting                                                             12/18/2018

                                                    Uniform Services ID as Photo ID for Voting in WI                                                                      12/18/2018

                                                    Passport Book or Card as Photo ID for Voting in WI                                                                    12/18/2018

                                                    Make Your Vote Count Brochure 2018                                                                                    10/24/2018

                                                    Student Residency Guide                                                                                               10/09/2018

                                                    MyVote Posters                                                                                                        10/02/2018

                                                    Confidential Electors- WI Voter Guides                                                                                02/13/2018

                                                    Voters who have been Committed and the Photo ID Law                                                                   09/09/2016



                                     Wisconsin Elections Commission | 212 East Washington Avenue, Third Floor P.O. Box 7984 | Madison, Wisconsin 53707-7984

                                                     tele (608) 266-8005 | fax (608) 267-0500 | tty 1-800-947-3529 | e-mail elections@wi.gov

                                                                              Toll-Free Voter Help Line: 1-866-VOTE-WIS
                                                                                                                                                                EXHIBIT
                                                                                                                                                                 5006
                                                                                                                                                                            /
